IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 96-30091
                           Summary Calendar
                          __________________


GEORGE RAYMOND SPENCER,

                                       Plaintiff-Appellant,

versus

U.S. POSTAL SERVICE, ET AL.,

                                       Defendants-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
             for the Eastern District of Louisiana
                     USDC No. 95-CV-3138"B"
                       - - - - - - - - - -
                             April 17, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     George Raymond Spencer appeals the district court's

dismissal as frivolous of his civil rights complaint wherein he

alleged that his constitutional rights were violated in

connection with his conviction.    By failing to brief the issue

whether the district court erred by dismissing his complaint,

Spencer has abandoned this argument on appeal.    See Evans v. City

of Marlin, Tex., 986 F.2d 104, 106 n.1 (5th Cir. 1993).       Further,

the district court's dismissal of the complaint under Heck v.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-30091
                               -2-

Humphrey, 114 S. Ct. 2364 (1994), was not an abuse of discretion.

See Booker v. Koonce, 2 F.3d 114, 115 (5th Cir. 1993).

     This appeal is without arguable merit and thus frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because

the appeal is frivolous, it is DISMISSED.   5th Cir. R. 42.2.

Spencer's motion to enlarge the record on appeal is DENIED.

Spencer is warned that any future frivolous filings will invite

the imposition of sanctions.    To avoid sanctions, Spencer should

review any pending appeals to ensure that they do not raise

arguments that are frivolous.

     APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING ISSUED